Case 1:15-cv-02362-RBJ Document 120 Filed 05/28/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 DANA ALIX ZZYYM,

        Plaintiff,

 v.

 ANTONY J. BLINKEN, in his official                        Civil Action No. 15-2362-RBJ
 capacity as Secretary of State, and
 RACHEL B. CRAWFORD, in her official
 capacity as Director of the Colorado Passport
 Agency of the U.S. Department of State,

        Defendants.


         DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
            TO RECONSIDER PLAINTIFF’S PASSPORT APPLICATION

       The parties respectfully request an extension of time for the Department of State to

reconsider Plaintiff Dana Alix Zzyym’s passport application. The parties have previously

requested two extensions: the first to allow the Department more time to review Plaintiff’s

supplementary materials to their passport application, ECF No. 116, and the second to allow

settlement discussions to begin, ECF No. 118. The Court granted both extension requests. ECF

Nos. 117 & 119.

       The parties now submit this third request to allow those discussions to continue. Since the

last extension was granted, Plaintiff has submitted a settlement proposal to Defendants, and

Defendants have responded. Plaintiff also asked several questions, which Defendants are currently

reviewing. In order not to cut these discussions short, the parties accordingly request that the

reconsideration deadline be extended from June 3, 2021 until July 16, 2021.
Case 1:15-cv-02362-RBJ Document 120 Filed 05/28/21 USDC Colorado Page 2 of 2




Dated: May 28, 2021                      Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General
                                         Civil Division

                                         ANTHONY J. COPPOLINO
                                         Deputy Branch Director
                                         Civil Division, Federal Programs Branch


                                         BENJAMIN T. TAKEMOTO
                                         (DC Bar # 1045253)
                                         Trial Attorney
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         P.O. Box No. 883, Ben Franklin Station
                                         Washington, DC 20044
                                         Phone: (202) 532-4252
                                         Fax: (202) 616-8460
                                         E-mail: benjamin.takemoto@usdoj.gov

                                         Attorneys for Defendants




                                     2
